 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   LANCE WILLIAMS,                                    Case No.: 3:18-cv-00547-LAB-MDD
     CDCR #AG-2394,
12
                                       Plaintiff,       ORDER REQUIRING PLAINTIFF
13                                                      TO PROSECUTE HIS CLAIMS
                          vs.
14
     O. ORTEGA, et al.,
15
                                     Defendants.
16
17
18         On December 11, Plaintiff Lance Williams filed his first amended complaint against
19   Defendants Bowman, Bustos, Kimani, Lewis, Melgoza (erroneously sued as Malagoza),
20   Ortega, and Valencia. All claims against Melgoza were dismissed, and Melgoza was
21   dismissed as a party. But the amended complaint includes claims against Melgoza back,
22   and again names Melgoza as a Defendant. All claims against Melgoza in the amended
23   complaint are DEEMED STRICKEN, and Melgoza need not respond to them or any more
24   claims in this action.
25         Another problem is that although Defendants Bowman, Bustos, Lewis, Ortega, and
26   Valencia appeared, they have not filed an answer or moved for dismissal of the claims
27   against them. They joined in the motion to dismiss (Docket no. 26), but that motion only
28   requested dismissal of claims against Kimura and Melgoza. Williams has not requested
                                                    1
                                                                          3:18-cv-00547-LAB-MDD
 1   entry of default against the other Defendants. See Fed. R. Civ. P. 55(a). Other than filing
 2   and serving his complaint, he has taken no other steps to prosecute his claims against them.
 3   For example, he did not request an entry of default against them, see Fed. R. Civ. P. 55(a),
 4   or move for default judgment. See Fed. R. Civ. P. 55(b)(2). Fed. R. Civ. P. 41(b) requires
 5   plaintiffs to prosecute their claims with reasonable diligence. Although the Court will not
 6   lightly dismiss a prisoner’s claims for failure to prosecute, Hernandez v. Whiting, 881 F.2d
 7   768, 771 (9th Cir. 1989), this requirement applies even to prisoners. Collins v. Pitchess,
 8   641 F.2d 740, 742 (9th Cir. 1981) (“Every plaintiff in federal court has a responsibility to
 9   prosecute his action diligently . . . . Incarceration does not absolve a plaintiff of this
10   responsibility.”)
11         Williams should either dismiss his claims against these Defendants, or
12   immediately begin prosecuting his claims against them. If he does not, these claims
13   may be dismissed for failure to prosecute.
14
15         IT IS SO ORDERED.
16   Dated: February 21, 2020
17                                              Hon. Larry Alan Burns
                                                Chief United States District Judge
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                                                             3:18-cv-00547-LAB-MDD
